Citation Nr: 1726027	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for PTSD.  The Veteran filed a timely notice of disagreement (NOD) in March 2009.

In June 2016, the Board remanded the case so that the Veteran could receive a hearing.  In October 2016, the Veteran testified at a Travel Board hearing at the RO in San Antonio, Texas before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In June 2017, the Veteran submitted additional evidence without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.800, 20.1304 (2016).  However, the claim is being remanded, resulting in no prejudice to the Veteran. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets additional delay, but finds that it is necessary to remand the case so that the Veteran can be afforded every possible consideration.  Specifically, the Board is remanding the case so that an additional attempt can be made to verify the Veteran's in-service stressor.  

The Veteran contends that service connection is warranted for posttraumatic stress disorder (PTSD).  Specifically, the Veteran contends that while in service, he was on an airplane that crashed and/or had a hard landing.

The Veteran states that he believed the plane incident happened in Guantanamo Bay, Cuba based upon a note he wrote on the back of a photograph.  However, the Veteran admits that he could be mistaken and the incident could have happened in Roosevelt Roads, Puerto Rico.  See October 18, 2016 hearing transcript. 

The Board notes that the RO initially validated the Veteran's stressor of being involved in an aircraft incident while attached to the VP-18 (Patrol Squadron Detachment Alfa) at the NAS Roosevelt Roads, Puerto Rico on February 19, 1967 while on board aircraft P2V-7S-Tail Number 147955.  See September 2012 VA memorandum (JSRRC findings); see also October 2012 Deferred Rating Decision.  

The Veteran was afforded a VA examination in November 2012.  The VA examiner noted that the Veteran reported that he was onboard a plane landing at Guantanamo Bay that experienced a flat tire or blow out and resulted in the plane swerving off the runway, hitting a wench, and nearly having the wings torn off the aircraft.  The Veteran claimed he thought he was going to die and does not fly now if he can avoid it.  The examiner diagnosed the Veteran with PTSD and that this aircraft incident contributed to the diagnosis. 

The RO then noted that the stressor that was verified was not the stressor that supported the diagnosis.  See July 2013 Deferred Rating Decision.  The RO further noted that the previous confirmation only supported that there was an aircraft incident at Roosevelt Roads, not that the Veteran was on the plane.  Id.  The JSSRC then made a formal finding that the Veteran's stressor could not be verified.  See August 2013 VA memorandum (JSRRC findings). 

The Board finds that while an attempt was made to verify the Veteran's stressor, further inquiry is needed.  The August 2013 formal finding states that there is insufficient evidence to send to the U.S. Army and JSRRC and/or insufficient to allow for meaningful research of Marine Corps or National Archines and Records Administration (NARA) records.  However, the date and location of the aircraft incident at Roosevelt Roads is known.  The Veteran stated that he picked up the flight in order to earn flight pay.  An attempt should be made to request pay records, flight manifests, or any other document, in order to verify whether the Veteran was on the aircraft during the February 1967 Roosevelt Roads incident.  Any other inquiry that is warranted should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a summary of the Veteran's non-combat stressor and forward it to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request for any information, to include unit records, pay stubs, or flight manifests, or any other document which would verify the alleged stressor.  If no records are available, a negative reply is required.  

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




